


EXHIBIT 10(ii)


THE SHERWIN-WILLIAMS COMPANY
2006 STOCK PLAN FOR NONEMPLOYEE DIRECTORS
(AMENDED AND RESTATED AS OF FEBRUARY 17, 2015)


Restricted Stock Units Award Agreement


Grantee: ____________________________                Date of Grant:
________________________        
Aggregate Number of RSUs: ____________        


RSUs Vesting: _______________________                Date of Vesting:
_______________________        
RSUs Vesting: _______________________                Date of Vesting:
_______________________        
RSUs Vesting: _______________________                Date of Vesting:
_______________________        


1.Grant of Restricted Stock Units. The Board of Directors (the “Board”) of The
Sherwin-Williams Company (the “Company”) grants to you (“Grantee”) the aggregate
number of Restricted Stock Units (the “RSUs”) set forth above in accordance with
the terms hereof (this “Agreement”) and the terms of The Sherwin-Williams
Company 2006 Stock Plan for Nonemployee Directors (Amended and Restated as of
February 17, 2015) (the “Plan”). Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan.


2.Vesting of RSUs. (A) The RSUs shall become nonforfeitable (“Vest” or similar
terms) to the extent of one-third of the RSUs after Grantee has continuously
served as a member of the Board for one full year from the Date of Grant and
additional one-third of the RSUs after each of the next two successive full
years thereafter during which Grantee shall have continuously served as a member
of the Board (the “Restriction Period”). Each one-year anniversary of the Date
of Grant shall be the “Date of Vesting” for the portion of RSUs that become
Vested on such date in accordance with the foregoing.


(B)    Notwithstanding Section 2(A) above, in the event of a “Change of Control”
of the Company, as defined below, during the Restriction Period the full number
of the RSUs shall immediately Vest.
3.Change of Control. A “Change of Control” shall mean the occurrence of any of
the following events:


(A)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) is or become the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of the combined voting power of the then-outstanding voting stock of the
Company; provider, however, that:
(i)    for purposes of this Section 3, the following acquisitions will not
constitute a Change in Control: (1) any acquisition of voting stock directly
from Company that is approved by a majority of the Incumbent Directors, (2) any
acquisition of voting stock by Company or any Subsidiary, (3) any acquisition of
voting stock by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by Company or
any Subsidiary, and (4) any acquisition of voting stock by any Person pursuant
to a Business Transaction that complies with clauses (1), (2) and (3) of Section
3(A)(iii) below;
(ii)    if any Person is or becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding voting stock as a result of a
transaction described in clause (1) of Section 3(A)(i) above and such Person
thereafter becomes the beneficial owner of any additional shares of voting stock
representing 1% or more of the then-outstanding voting stock, other than in an
acquisition directly from Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by Company in which all holders of voting stock
are treated equally, such subsequent acquisition shall be treated as a Change in
Control; or
(iii)    a Change in Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 30% or more of the voting stock as a result
of a reduction in the number of shares of voting stock outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Incumbent Directors unless and until such Person thereafter becomes the
beneficial owner of any additional shares of voting stock representing 1% or
more of the then-outstanding voting stock, other than as a result of a stock
dividend, stock split or similar transaction effected by Company in which all
holders of voting stock are treated equally; and




--------------------------------------------------------------------------------




(iv)    if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of 30% or more of the
voting stock inadvertently, and such Person divests as promptly as practicable
but no later than the date, if any, set by the Incumbent Board a sufficient
number of shares so that such Person beneficially owns less than 30% of the
voting stock, then no Change in Control shall have occurred as a result of such
Person’s acquisition; or
(B)    a majority of the Board ceases to be comprised of Incumbent Directors; or
(C)     the consummation of a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of Company or the
acquisition of the stock or assets of another corporation, or other transaction
(each, a “Business Transaction”), unless, in each case, immediately following
such Business Transaction (1) the voting stock outstanding immediately prior to
such Business Transaction continues to represent (either by remaining
outstanding or by being converted into voting stock of the surviving entity or
any parent thereof), more than 50% of the combined voting power of the then
outstanding shares of voting stock of the entity resulting from such Business
Transaction (including, without limitation, an entity which as a result of such
transaction owns Company or all or substantially all of Company’s assets either
directly or through one or more subsidiaries), (2) no Person (other than
Company, such entity resulting from such Business Transaction, or any employee
benefit plan (or related trust) sponsored or maintained by Company, any
Subsidiary or such entity resulting from such Business Transaction) beneficially
owns, directly or indirectly, 30% or more of the combined voting power of the
then outstanding shares of voting stock of the entity resulting from such
Business Transaction, and (3) at least a majority of the members of the board of
directors of the entity resulting from such Business Transaction were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Transaction; or
(D)    approval by the shareholders of Company of a complete liquidation or
dissolution of Company, except pursuant to a Business Transaction that complies
with clauses (1), (2) and (3) of Section 3(C).
For purposes of this Section 3, the term “Incumbent Directors” shall mean,
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board and any new director (other than a director
initially elected or nominated as a director as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies by or on behalf of such director) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved.
4.Settlement of RSUs. Upon satisfaction of the Vesting requirements set forth in
Section 2 or 5(A) hereof, and as soon as administratively practicable following
(but no later than thirty (30) days following) the respective Date of Vesting
or, if earlier, the otherwise applicable Vesting date, the Company shall issue
Grantee one share of Common Stock free and clear of any restrictions for each
Vested RSU. Notwithstanding any provision to the contrary in this Agreement, if
a Change of Control occurs and such Change of Control would not qualify as a
permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Section 409A of the Code applies to the
settlement of the Vested RSUs, Grantee is entitled to receive the corresponding
payment in settlement of the Vested RSUs on the date that would have otherwise
applied as though such Change of Control had not occurred


5.Termination of Rights to RSUs. Notwithstanding anything herein to the
contrary:


(A)    On the date Grantee ceases to be a member of the Board at any time during
the Restriction Period, any portion of the RSUs that are not Vested as of such
date shall be forfeited and Grantee shall forfeit and lose all rights to any
portion of the RSUs that are not Vested as of such date, except as otherwise
provided below:
(i)    In the event of the death of Grantee during the Restriction Period, the
full number of RSUs shall immediately Vest.
(ii)    In the event Grantee becomes “Disabled” due to sickness or bodily injury
during the Restriction Period, the full number of RSUs shall immediately Vest.
The term “Disabled” as used herein means permanent and total disability within
the meaning of Treasury Regulations section 1.409A-3(i)(4)(i)(A), as the same
has been or may be amended from time to time.
(iii)    In the event Grantee ceases to be a member of the Board by reason of
Retirement, all rights of Grantee hereunder shall continue as if Grantee had
continued as a member of the Board, and the settlement of the Vested RSUs will
occur at the same time they would have otherwise occurred pursuant to Sections 2
and 4 had the




--------------------------------------------------------------------------------




Grantee continued as a member of the Board through the applicable Date of
Vesting or other Vesting date. The term “Retirement” as used herein means
termination of Grantee’s status as a member of the Board at or after attaining
the age of sixty-five (65) or completing either five (5) years of service or
five (5) one-year terms as a member of the Board by reason of resignation from
the Board or by reason of not standing for reelection as a member of the Board.
(B)    In the event that Grantee knowingly or willfully engages in misconduct
during the Restriction Period, which is materially harmful to the interests of
the Company or a Subsidiary as determined by the Board, all rights of Grantee to
the RSUs shall terminate.
6.Dividend Equivalents; Other Rights. From and after the Date of Grant and until
the earlier of (A) the time when any portion of the RSUs Vest and are settled in
accordance with Section 4 hereof or (B) the time when Grantee’s rights to the
RSUs are forfeited in accordance with Section 5 hereof, on the date that the
Company pays a cash dividend (if any) to holders of Common Stock generally,
Grantee shall be entitled to a deferred cash payment equal to the value of the
product of (x) the dollar amount of the cash dividend paid per share of Common
Stock on such date and (y) the total number of RSUs covered hereby that have not
been settled in shares by such date. Such dividend equivalents (if any) shall be
paid in cash, and shall be subject to such other applicable terms and conditions
(including payment or forfeitability) as the RSUs based on which the dividend
equivalents were credited. The obligations of the Company hereunder will be
merely that of an unfunded and unsecured promise of the Company to deliver
shares of Common Stock in the future, and the rights of Grantee will be no
greater than that of an unsecured general creditor. No assets of the Company
will be held or set aside as security for the obligations of the Company
hereunder.
7.No Shareholder/Voting Rights. Grantee will not be a shareholder of record and
shall have no voting rights with respect to shares of Common Stock underlying an
RSU prior to the Company’s issuance of such shares following the Date of Vesting
or the otherwise applicable Vesting date.


8.Transferability. During the Restriction Period, Grantee shall not be permitted
to sell, transfer, pledge, encumber, assign or dispose of the RSUs.
 
9.Withholding Taxes. If the Company shall be required to withhold any federal,
state, local or foreign tax in connection with the RSUs or the underlying shares
of Common Stock, Grantee shall pay or make provision satisfactory to the Company
for payment of all such taxes. Notwithstanding any other provision of this
Agreement or the Plan, the Company shall not be obligated to guarantee any
particular tax result for Grantee with respect to any payment provided to
Grantee hereunder, and Grantee shall be responsible for any taxes imposed on
Grantee with respect to any such payment.


10.No Right to Future Awards or Service. The grant is a voluntary, discretionary
bonus being made on a one-time basis and it does not constitute a commitment to
make any future awards. The grant and any related settlement or payments made to
Grantee will not confer upon Grantee any right with respect to continuance of
service as a member of the Board, nor will it interfere in any way with any
right the Company would otherwise have to terminate Grantee’s service at any
time.


11.Nature of Grant. Grantee acknowledges that (A) the future value of the
underlying shares of Common Stock is unknown and cannot be predicted with
certainty and (B) in consideration of the grant of the RSUs, no claim or
entitlement to compensation or damages shall arise from termination of the RSUs
or diminution in value of the shares received upon settlement including (without
limitation) any claim or entitlement resulting from termination of Grantee’s
service as a member of the Board, and Grantee hereby releases the Company from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by accepting
the RSUs and this Agreement, Grantee shall be deemed irrevocably to have waived
his or her entitlement to pursue such claim.


12.Severability. If any provision of this grant or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this grant and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.


13.Adjustments. The Board shall make or provide for such adjustments in the
numbers of shares of Common Stock covered by the RSUs and in the kind of shares
covered thereby as the Board, in its sole discretion, may determine is equitably
required to prevent dilution or enlargement of the rights of Grantee that
otherwise would result from (A) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, or (B) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (C) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event, the Board,
in its discretion, shall




--------------------------------------------------------------------------------




provide in substitution for outstanding RSUs such alternative consideration
(including cash), if any, as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
outstanding RSUs so replaced.


14.Governing Law. This grant shall be governed by and construed with the
internal substantive laws of the State of Ohio, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.


15.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third-party designated by
the Company.


16.Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
do not apply to Grantee. This Agreement and the Plan shall be administered in a
manner consistent with this intent. Reference to Section 409A of the Code is to
Section 409A of the Internal Revenue Code of 1986, as amended, and will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service. If, at the time of Grantee’s separation from
service (within the meaning of Section 409A of the Code), (A) Grantee shall be a
specified employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (B)
the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the settlement of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
settle such amount on the otherwise scheduled settlement date but shall instead
settle it, without interest, on the first business day of the month after such
six-month period.


